DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/IB2018/050629 filed 02/01/2018, which claims the benefit of the priority of European Patent Application No. EP17154272 filed 02/01/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
 Claim Status
Claims 15-24 and 26-29 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 103 – Maintained and updated
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 15-24 and 26-27 are still rejected and new claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/131090 A1 (hereinafter “the ‘090 publication”) in view of WO 2016/174611 A1 (hereinafter “the ‘611 publication”) and US 9345911 B2 (hereinafter “the ‘911 patent”).
‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and page 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6). ‘090 teaches that other agonist includes alpha-MSH analogues (page 3, line 5-7; page 5, line 15-19).
‘090 does not teach that alpha-MSH as the MC1 R agonist.
The ‘611 publication teaches a method of using alpha-MSH analogues for the treatment of skin cancer and for DNA repair in skin cell due to UV exposure (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29). The ‘611 publication further teaches that the alpha-MSH analogue exhibits agonist activity for the melanocortin-1 receptor (MC1R), the receptor to which alpha-MSH binds to initiate the production of melanin within a melanocyte (Page 2, line 4-8). ‘611 publication further teaches an alpha-MSH analogue that comprises a quaternary ammonium group in the backbone and with the formula structure:
 R1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
c.f. Claim 1 of the ‘611 publication). ‘611 teaches that the alpha-MSH exhibits agonist activity for the melanocortin-1 receptor (MC1R), the receptor to which alpha-MSH binds to initiate the production of melanin within a melanocyte (Page 2, line 4-8).
‘611 does not teach the limitation of claim 16 and 18.
The ‘911 patent teaches a method for reducing the occurrence of UV radiation-induced skin damage in a human subject by administering an alpha-MSH analogue to induce melanogenesis (c.f. claim 18 of the ‘911 patent). The ‘911 patent teaches an alpha-MSH analogue that has the formula structure of R1-W-X-Y-Z-R2 wherein 
R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-;
X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or -(pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-;
Z is -Trp- or -D-Trp-; and
R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify ‘090 and use the alpha-MSH analogues of ‘611 and ‘911 as the MC1 R agonist in the treatment of XP because ‘611 teaches that alpha-MSH analogue was successful in DNA repair (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29), a characteristic of XP patients. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in modifying ‘090 with ‘611 because ‘090 discloses alpha-MSH analogues as one of the MC1 R agonist and ‘090 discloses that MC1 R 
Regarding instant claim 16, the ‘911 patent teaches an alpha-MSH analogue that has the formula structure of R1-W-X-Y-Z-R2 wherein 
R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-;
X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or -(pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-;
Z is -Trp- or -D-Trp-; and
R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2 (col. 5, line 30-45).
The instant claim 16 recites that position 6 is X, which can be a homoarg or norArg, which are homologs of arginine and hence are prima facie obvious replacements of Arg, due to the reasonable expectation that compounds of the ‘911 patent modified to substitute Arg for either homoArg or norArg, would exhibit the same or substantially similar properties as the compound with Arg at position Y. (See MPEP § 2144.09(II). (…Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties…).

 R1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
X is selected from Arg, norArg, and homoArg, which reads on the instant claim 17 (c.f. Claim 1 of the ‘611 publication).
Regarding claim 18, the ‘911 patent teaches that the alpha-MSH analogue is [Nle4, D-Phe7]-alpha-MSH (Claim 18).
Regarding claim 19 and 27, ‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and p-age 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6).
Regarding claim 20, the ‘911 patent teaches that the alpha-MSH analogue is administered at a level not exceeding 10 ng/ml in the plasma of the subject for a period of at least 24 hours (Column 4, line 58-60).
Regarding claim 21, the ‘911 patent teaches that the alpha-MSH analogue is manufactured to allow for the controlled-release, extended-release, modified-release, sustained-release, pulsatile-release, or programmed-release delivery of the alpha-MSH analogue in order to maintain low concentrations of the alpha-MSH analogue in the plasma of the subject (column 8, line 57-63).

Regarding claim 23, the ‘911 patent teaches the delivery of the alpha-MSH analogue in a subject for a period of at least 1, 2, 4, 6, 8, 10 or 12 days (Column 11, line 26-28). In other embodiments, the delivery of the alpha-MSH analogue is for 5 days, 10 days, 15 days, 20 days or 25 days (column 11, line 31-32).
Regarding claim 24, the ‘911 patent teaches the administration of the alpha-MSH analogue for at least 2 consecutive days (Claim 28).
Regarding claim 26, the ‘911 patent teaches the administration of the alpha-MSH analogue is done in 10 day or 5 days a week in 2 weeks (Column 16, line 55-60).
The ‘911 patent further teaches that the alpha-MSH analogues are administered at greatly reduced plasma levels, which leads to increased melanin density levels in the subject which in turn reduces or prevent the occurrence of UV radiation-induced damage in the subject (column 1, line 61-65).
Regarding new claims 28-29, ‘090 teaches a method of treating patients suffering from xeroderma pigmentosum comprising administering an MC1 R agonist (abstract, claim 1 and p-age 1, lines 1-10). ‘090 further teaches that XP comprises complementation group A (XP-A) through complementation group G (XP-G) plus a variant type (XP-V) (page 2, lines 4-6). ‘090 teaches that other agonist includes alpha-MSH analogues (page 3, line 5-7; page 5, line 15-19). It would therefore be obvious to use alpha-MSH analogues on subjects suffering from XP .
Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that the '090 publication does not disclose or suggest the use of an MC1R agonist to enhance DNA repair in subjects suffering from XP, as presently claimed. Rather, the '090 publication discloses that MC1R analogues, including alpha-MSH, possess anti-inflammatory properties but is silent on any ability for MC 1R analogues to affect DNA repair, much less to enhance DNA repair (and certainly not enhancing DNA repair in XP patients) and that '090 publication does not disclose that alpha-MSH analogues have been used for the treatment of XP. Rather, alpha-MSH analogues are only referenced as having anti- inflammatory properties, and are nowhere disclosed as having been used effectively for the treatment of XP. Accordingly, the '090 publication focuses on anti-inflammatory properties of MC 1R agonists and does not disclose or suggest their use in treatment of XP. Applicant further argues that the '090 publication further discloses that tanning, such as through visible light exposure, enhances these anti-inflammatory MC1R agonist properties and that the '090 publication therefore fails to disclose or suggest a method of enhancing DNA repair in a subject suffering from XP using an alpha-MSH analogue as presently claimed. Applicant further argues that the '611 publication does not teach or suggest xeroderma pigmentosum as a possible skin disease to be treated using alpha-MSH analogues and that the '611 publication does not indicate that the compounds may be used to enhance DNA repair in subjects suffering from XP, as presently claimed. Moreover, patients with XP have a defective NER pathway characterized by mutations in the genes encoding enzymes involved in repair of ultraviolet-induced DNA damage. Accordingly, the mere suggestion of using a compound for "DNA repair" is not sufficient to provide one of skill in the art with a reasonable expectation of success in applying said compound (i.e. an alpha-MSH analogue) to a patient with XP, to enhance DNA repair in a subject having a defective DNA repair mechanism such as a defective NER pathway. Therefore, the '611 publication fails to disclose or suggest methods for enhancing repair of ultraviolet-induced DNA damage in patients suffering from XP as presently claimed.  Applicant further argues that the '911 patent does not disclose or suggest methods for treating XP, much less methods for enhancing DNA repair in a subject suffering from XP as presently claimed. Accordingly, the '911 patent does not compensate for the above-described deficiencies of the '090 or the '611 publication. 
The arguments presented above have been fully considered but are not persuasive because first, the examiner made the obviousness rejection based on the combined teachings of ‘090, ‘611 and ‘911. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, ‘090 explicitly discloses the method of treating XP and explicitly disclose that the method is by administering MC1R (abstract). ‘090 further discloses that alpha-MSH as an example of MC1R (page 3, line 5-7; page 5, line 15-19). The ‘090 publication discloses inflammation in the context of background information stating what alpha-MSH analogs have been used for which is 
‘090 is silent on DNA repair but this limitation is cured by ‘611 which explicitly discloses alpha-MSH analogues for DNA repair in skin cell due to UV exposure (page 3, line 30-32, Page 9, line 5-7 and Page 10, line 25-29). Therefore, prior art discloses that alpha-MSH analogues have been treating XP, (as disclosed by ‘090) and ‘090 further discloses that XP is characterized by DNA damage. Further, prior art discloses that alpha-MSH analogues have been successfully used for DNA repair as disclosed by ‘611. One of ordinary skill in the art would be motivated to try alpha-MSH analogues for the treatment of XP since ‘090 discloses that they have been used in treating XP and ‘611 discloses that they have been used for DNA repair, which is one of the main characteristics of XP.
With regards to applicants assertion of XP patients have a defective NER pathway characterized by mutations in the genes encoding enzymes involved in repair of ultraviolet-induced DNA damage, the examiner notes that this argument was extensively rebutted in the office action of 09/28/2021 where the examiner noted that Kraemer (reference used by examiner to rebut applicants’ argument)  discloses that some of the XP patients had normal DNA repair and that DNA repair abnormality in other patients was not the critical defect that resulted in their disease (page 2, “XP variants section”, line 1-6). In addition, Fassihi (reference used by examiner to rebut applicants’ argument) discloses that majority of the XP patients have mutations in one of seven genes (XPA through G), whose products are involved in nucleotide excision repair (NER) of UVR and other types of DNA damage (page E1236, left col. Last 2 lines) XPA)–binding protein 1 and induced nuclear translocation of XPA, a critical factor controlling nucleotide excision repair signaling pathways (abstract). α-MSH promotes nuclear translocation of XPA and enhances its interactions with other DNA repair proteins, such as ERCC1 (page 3550, right col. Line 16-17). This argument is therefore unpersuasive. 
In response to applicants’ argument that ‘090 does not disclose or suggest their use in treatment of XP, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As noted .


Claims 15-18, 20-24, and 26 are still rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/174611 A1 (hereinafter “the ‘611 publication”) in view of US 20100120668 A1(hereinafter “the ‘668 publication”), US 9345911 B2 (hereinafter “the ‘911 patent”), and Malek et al in (FASEB J. 20, E888–E896 (2006)).
The teachings of ‘611 and 911 are disclosed above and incorporated herein by reference.
‘611 does not teach that UV damage is in XP subjects.
‘668 teaches a method of therapeutic treatment of photodermatoses that are caused or exacerbated by or associated with UVR exposure in a subject, particularly a human subject, which comprises the step of administering to said subject an amount of an alpha-MSH analogue (abstract, claim 1 and [0009]). ‘668 teaches that treatment or prevention of photodermatosis include conditions such as xeroderma pigmentosum [0004]. ‘668 further discloses that the alpha-MSH analogue is SEQ ID NO: 2 R1-W-X-Y-Z-R2 

Wherein, R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
His- or -D-His-;
X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or - (pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-;
Z is -Trp- or -D-Trp-; and
R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2 (claim 6 and [0040]).
When the sequence comprises the bold amino acids, the sequence is identical to the instant sequence in claim 16.
In addition, Malek teaches the alpha-MSH analogues that are used for enhancing DNA repair in patients with melanoma and discloses that patients with Xeroderma pigmentosum (XP) have a higher risk for melanoma (Page 888, column 2, paragraph 2, line 1-10). Malek further teaches that the alpha-MSH analogues are effective in reducing the release of hydrogen peroxide and enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes (Page 894, column 1, paragraph 2, line 10-13). Malek also teaches that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity, and that there is evidence for the role of photoproducts in melanoma (page 889, left col. 1, line 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alpha-MSH analogue of the ‘611, 911 and ‘668 publication which comprises a quaternary ammonium group in the backbone to enhance DNA repair in patients with Xeroderma pigmentosum (XP) as taught by ‘668 because ‘668 teaches that the alpha-MSH analogues were successfully used in treatment of photodermatoses caused by UVR exposure and that suggests that XP can be one of the conditions (abstract, claim 1 and 
One of ordinary skill in the art would have had a reasonable expectation of success in using the alpha-MSH analogue of the ‘611 publication, which has been successful in enhancing UV induced DNA repair, in patients with XP as taught by ‘668 and Malek, since Malek teaches that alpha-MSH analogues are effective in enhancing the repair of DNA photoproducts in UVR-irradiated human melanocytes and that the association of DNA photoproducts with increased skin cancer and melanoma is exemplified in Xeroderma pigmentosum patients, who have reduced NER capacity (page 889, left col. 1, line 1-8) and ‘688 suggests that the alpha-MSH analogues may be used for treatment of photodermatoses including XP (abstract, claim 1 and [0004, 0009]). The disclosures therefore render obvious the instant claim 15.
Regarding claim 16, ‘668 teaches the alpha-MSH analogue of SEQ ID NO: 2 has the formula R1-W-X-Y-Z-R2, Wherein, R1 is Ac-Gly-, Ac-Met-Glu, Ac-Nle-Glu-, or Ac-Tyr-Glu-;
W is -His- or -D-His-; X is -Phe-, -D-Phe-, -Tyr-, -D-Tyr-, or -(pNO2)D-Phe7-;
Y is -Arg- or -D-Arg-; Z is -Trp- or -D-Trp-; and R2 is —NH2; -Gly-NH2; or -Gly-Lys-NH2 (claim 6 and [0040])
When the sequence comprises the bold amino acids, the sequence is identical to the instant sequence in claim 16.
Regarding claim 17, the ‘611 publication teaches an alpha-MSH analogue that comprises a quaternary ammonium group in the backbone and with the formula structure:
1 R2 R3 N - (CH2)n - CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: 
R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; 
n is from 1-4; and 
X is selected from Arg, norArg, and homoArg, which reads on the instant claim 17 (c.f. Claim 1 of the ‘611 publication).
Regarding claim 18, the ‘911 patent teaches that the alpha-MSH analogue is [Nle4, D-Phe7]-alpha-MSH (Claim 18).
Regarding claim 20, the ‘911 patent teaches that the alpha-MSH analogue is administered at a level not exceeding 10 ng/ml in the plasma of the subject for a period of at least 24 hours (Column 4, line 58-60).
Regarding claim 21, the ‘911 patent teaches that the alpha-MSH analogue is manufactured to allow for the controlled-release, extended-release, modified-release, sustained-release, pulsatile-release, or programmed-release delivery of the alpha-MSH analogue in order to maintain low concentrations of the alpha-MSH analogue in the plasma of the subject (column 8, line 57-63).
Regarding claim 22, the ‘911 patent teaches the composition comprising 10 to 20 mg of the alpha-MSH analogue (Claim 19) which overlaps with the instant claimed range of 4-20 mg.  A prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.  
Regarding claim 23, the ‘911 patent teaches the delivery of the alpha-MSH analogue in a subject for a period of at least 1, 2, 4, 6, 8, 10 or 12 days (Column 11, line 26-28). In other 
Regarding claim 24, the ‘911 patent teaches the administration of the alpha-MSH analogue for at least 2 consecutive days (Claim 28). At least 2 days means 2 or more days which reads on the instant at least 3 days.
Regarding claim 26, the ‘911 patent teaches the administration of the alpha-MSH analogue is done in 10 day or 5 days a week in 2 weeks (Column 16, line 55-60) and it is administered to human subjects (abstract, claim 1, 18, and column 1, line 62).

Response to Arguments
Applicant's arguments filed 02/28/2022 have been fully considered but they are not persuasive. 
Applicant argues that The '688 publication is directed to alpha-MSH analogues for the treatment of prevention of photodermatoses, such as xeroderma pigmentosum. As with the '611 publication, the '688 publication does not disclose or suggest methods for enhancing DNA repair in a subject suffering from XP. As described above, the '911 patent does not disclose or suggest methods for treating XP at all, much less methods for enhancing DNA repair in a subject suffering from XP as presently claimed.  Malek is directed to tetrapeptide alpha-MSH analogues and their use in protecting against melanoma. The Examiner asserts that Malek teaches that alpha-MSH analogues are used for enhancing DNA repair in patients with melanoma. As submitted previously2, Applicant respectfully submits that Malek only discloses experiments on normal melanocytes or melanocytes expressing loss of function MC1R alleles, and fails to provide any experimental evidence from melanocytes obtained from XP patients, which are known to have defective DNA repair. One of skill in the art, would not anticipate that alpha-MSH analogues would successfully enhance DNA repair in a patient with XP, based upon the understanding that patients with XP have a defective NER pathway characterized by mutations in the genes encoding enzymes involved in repair of ultraviolet-induced DNA damage. Consequently, all forms of XP (e.g. XP-A to XP-G as well as variants) can be seen as being associated with compromised UV-induced DNA damage repair even if the underlying mechanisms may differ from XP type to XP type.  Applicant concludes none of the '688 publication, the '611 publication, the '911 patent, or Malek disclose methods for enhancing DNA repair in a subject suffering from XP, as recited in the amended claims.
The arguments presented above have been fully considered but are unpersuasive because the ‘688 reference indeed teaches treatment of photodermatoses that are caused or exacerbated by or associated with UVR exposure in a subject, particularly a human subject, which comprises the step of administering to said subject an amount of an alpha-MSH analogue (abstract, claim 1 and [0009]). ‘668 teaches that treatment or prevention of photodermatosis include conditions such as xeroderma pigmentosum [0004]. Therefore, the treatment of XP using alpha-MSH is known in the art. With regards to DNA repair, ‘611 teaches use of alpha-MSH for DNA repair, which is one of the characteristics of XP. In addition, Malek establishes that there is a nexus between XP, a subject UV-induced skin DNA damage and administration of alpha-MSH. One of ordinary skill in the art who has read the references would be motivated to use the alpha-MSH analogs to treat XP with a reasonable expectation of success. The arguments are therefore unpersuasive and the rejection is maintained.

Double Patenting -Maintained
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 15-17 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-21 and 23 of copending Application No. 16/698,214 (PG-PUB: 2020/0095303). 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
claims 16-20). The copending application further recites a method for treating a disease, comprising administering to a subject in need thereof a therapeutically effective amount of the compound of claim 16, wherein the -3-disease is selected from the group consisting of pigmentation disorders, photodermatoses, skin cancer, and UV irradiation damage (claims 21). The copending application further recites a pharmaceutical composition comprising a compound according to claim 16 and at least one pharmaceutically-acceptable ingredient (claim 23). The instant claim 21 recites administration of the compound in an extended release composition which requires that the formulation be a pharmaceutical composition containing at least one pharmaceutically acceptable carrier to allow for extended release profile.
The claims of the instant application recite a method of enhancing repair of ultraviolet-induced DNA damage in a subject suffering from Xeroderma Pigmentosum (XP) by administering an alpha- MSH analogue compound with agonist activity for the MC I R receptor to the subject to enhance repair of the ultraviolet-induced DNA damage in the subject. The instant application further recites the compound has the following formula structure: Ac - Nle - 2, wherein X is homoArg or norArg, and the compound has the following formula structure: Ri R2 R3 N - (CH2)n- CO - Nle - Glu - His- D-Phe - X - Trp - NH2 wherein: R1, R2 and R3 are independently selected from methyl, ethyl, and propyl; n is from 1-4; and X is selected from Arg, norArg and homoArg,
The claims of the copending application therefore anticipate the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicants’ response to arguments did not address this rejection. As a result, this rejection is maintained.
Conclusion
Claims 15-24, and 26-29 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615